FILED
                            NOT FOR PUBLICATION                              MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TOMMASO GUERRINI,                                 No. 06-55703

              Petitioner - Appellant,             D.C. No. CV-05-06827-FMC

  v.
                                                  MEMORANDUM *
ERIC HOLDER, Attorney General of the
United States,

              Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                                Submitted May 3, 2011 **
                                  Pasadena, California

Before: PREGERSON, FISHER, and BERZON, Circuit Judges.

       Tommaso Guerrini, a native and citizen of Italy, appeals the district court’s

order denying and dismissing his 28 U.S.C. § 2241 habeas petition. Because the

petition is moot, we dismiss.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Guerrini was released from detention on January 5, 2007. “For a habeas

petition to continue to present a live controversy after the petitioner’s release . . .

there must be some remaining collateral consequence that may be redressed by

success on the petition.” Abdala v. INS, 488 F.3d 1061, 1064 (9th Cir. 2007)

(internal quotation marks omitted).

       Guerrini has not shown he suffered any legally cognizable collateral

consequences from his detention. See id. See also Spencer v. Kemna, 523 U.S. 1,

7 (1998). Moreover, we recently clarified in Singh v. Holder, No. 10-15715, 2011

WL 1226379, at *9 (9th Cir. Mar. 31, 2011), that post-hoc memorandum

dispositions are inadequate and that audio recordings would satisfy due process.

Thus, Guerrini cannot show that he has a reasonable expectation that he would be

denied a recorded bond hearing in the future. See also Weinstein v. Bradford, 423

U.S. 147, 149 (1975). Finally, Guerrini never represented, and does not currently

represent, a certified class of similarly-situated aliens. See Franks v. Bowman

Transp. Co., 424 U.S. 747, 753-55 (1976).

       Guerrini’s current detention is the result of his intervening unlawful reentry

attempt in 2009 and his current status as an “arriving alien” ineligible for bond

under 8 C.F.R. § 235.3(b)(2)(ii). Thus, his current detention has no bearing on his

habeas petition.


                                            2
DISMISSED.




             3